IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                        : NO. 663
                              :
REAPPOINTMENT TO THE DOMESTIC : CIVIL PROCEDURAL RULES DOCKET
RELATIONS PROCEDURAL RULES    :
COMMITTEE                     :




                                        ORDER


PER CURIAM


         AND NOW, this 23rd day of May, 2017, Walter J. McHugh, Esquire, Philadelphia,

is hereby reappointed as a member of the Domestic Relations Procedural Rules

Committee for a term of three years, commencing September 1, 2017.